DETAILED ACTION
This non-final action is in response to application filed on 04/19/2019.
Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, 9, 17, and 19 are objected to because of the following informalities: 
Claims 1, 9, and 17 recite the limitation in part "by the service". Claims 4 and 19 recite the limitation in part “wherein the service is a cloud-base service”.
The examiner believes that “the service” refers to the device classification service as described previously in claim 1. Therefore, each occurrence of “the service” should be replaced with the device classification service. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1-2, 8-10, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanciuc et al. (20170134232).

Regarding claim 1, Palanciuc teaches a method comprising: 
obtaining, by a device classification service, telemetry data for a plurality of devices in a network [Palanciuc ¶0030-¶0031, ¶0043, and ¶0057: information such as attributes about a plurality of devices in a network are obtained by a clustering server and/or cluster identifying server (device classification service)];
repeatedly assigning, by the service, the devices to device clusters by applying clustering to the obtained telemetry data [Palanciuc ¶0015, ¶0040, and ¶0057: devices are frequently (e.g., week to week) assigned to clusters based on clustering analysis with respect to the obtained attributes]; 
determining, by the service, a measure of stability loss associated with the cluster assignments, wherein the measure of stability loss is based in part on whether a device is repeatedly assigned to the same device cluster [Palanciuc ¶0027, ¶0040, ¶0044, and ¶0052: a stable attribute (measure of stability loss) is determined based on the obtained attributes of the plurality of devices wherein the stable attribute is based on whether a particular device is frequently assigned to the same cluster over time]; 
determining, by the service and based on the measure of stability loss, that the cluster assignments have stabilized [Palanciuc ¶0027, ¶0040, ¶0044, and ¶0052: the cluster assignments to the plurality of devices are stabilized based on the stable attribute being frequently assigned]; and 
obtaining, by the service, device type labels for the device clusters, after determining that the cluster assignments have stabilized [Palanciuc ¶0045, ¶0049, ¶0053, and ¶0058: the clusters are given a cluster identifier in response to the clusters assignments being stabilized based on the stable attribute].

Regarding claims 9 and 17, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 9 and 17 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Palanciuc teaches the method as in claim 1.
Palanciuc further teaches wherein the obtained telemetry data is indicative of traffic features of traffic associated with the devices and observed in the network [Palanciuc ¶0019-¶0020, ¶0043, and ¶0056: the obtained attributes may indicate behavioral information such as traffic observed in the network and associated with the devices including IP addresses, time stamps, number or frequency of authentications, downloading content, etc.].

Regarding claim 10, this claim does not teach or further define over the limitations in claim 2. Therefore, claim 10 is rejected for the same reasons as set forth in claim 2. 

Regarding claim 8, Palanciuc teaches the method as in claim 1.
Palanciuc additionally teaches further comprising: determining that a particular device belongs to a particular one of the device clusters [Palanciuc ¶0038, ¶0040, ¶0044, and ¶0052: a particular device is determined to belong to a cluster based on the stable attribute]; and 
assigning device type label for the particular device cluster to the particular device [Palanciuc ¶0045, ¶0049, ¶0053, and ¶0058: the cluster identifier is assigned to the particular device].

Regarding claim 16, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same reasons as set forth in claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palanciuc et al. (20170134232) in view of Gu et al. (20200082272).

Regarding claim 3, Palanciuc teaches the method as in claim 1, wherein repeatedly assigning the devices to device clusters by applying clustering to the obtained telemetry data [Palanciuc ¶0015, ¶0040, and ¶0057: devices are frequently (e.g., week to week) assigned to clusters based on clustering analysis with respect to the obtained attributes].
However, Palanciuc does not explicitly teach using the telemetry data as input to an autoencoder, to learn a lower dimensional representation of the telemetry data; and using the lower dimensional representation of the telemetry data as input to a clustering process.
Gu teaches using the telemetry data as input to an autoencoder, to learn a lower dimensional representation of the telemetry data [Gu ¶0038-¶0039, ¶0051, and ¶0079-¶0080: input data is used for training an autoencoder for generating intermediate representations (multiple level representations)]; and 
using the lower dimensional representation of the telemetry data as input to a clustering process [Gu ¶0038-¶0039, ¶0060, and ¶0079-¶0080: the intermediate representations are used for deep learning classification/categorization (clustering) processes].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc with the teachings of Gu in order to incorporate using the telemetry data as input to an autoencoder, to learn a lower dimensional representation of the telemetry data; and using the lower dimensional representation of the telemetry data as input to a clustering process.


Regarding claims 11 and 18, these claims do not teach or further define over the limitations in claim 3. Therefore, claims 11 and 18 are rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Palanciuc-Gu teaches the method as in claim 3.
Gu further teaches wherein the service is a cloud-based service [Gu ¶0018, ¶0046, and ¶0063: the deep learning service is a cloud-base service], the method further comprising: 
deploying the autoencoder to the network, to send the lower dimensional representation of the telemetry data to the cloud-based service [Gu ¶0021, ¶0039, ¶0064, and ¶0079: the autoencoder is deployed to the network for sending the intermediate representations to the deep learning service]. The same rationale applies as in claim 2.

Regarding claims 12 and 19, these claims do not teach or further define over the limitations in claim 4. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 4. 

Claims 5-7, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palanciuc et al. (20170134232) in view of Gu et al. (20200082272) in view of Chawla et al. (20200192927).

Regarding claim 5, Palanciuc-Gu teaches the method as in claim 3.
However, Palanciuc-Gu does not explicitly teach further comprising: using the cluster assignments as classification loss labels for the autoencoder.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc-Gu with the teachings of Chawla in order to incorporate further comprising: using the cluster assignments as classification loss labels for the autoencoder.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which improves a way that a computer is able to sort and store input data in a memory and to enable efficient retrieval of data associated with a particular affective characteristic as explained in ¶0023 of Chawla.

Regarding claims 13 and 20, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 5. 

Regarding claim 6, Palanciuc-Gu-Chawla teaches the method as in claim 5.
Chawla additionally teaches further comprising: using a hyperparameter to balance reconstruction loss and classification loss of the autoencoder [Chawla ¶0044 and ¶0057: the learned matrix are represented as hyperparameters in which involves training the model by balancing autoencoder loss (reconstruction loss) and classification loss]. The same rationale applies as in claim 5.

Regarding claim 14, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in claim 6. 





Regarding claim 7, Palanciuc-Gu-Chawla teaches the method as in claim 6.
Chawla additionally teaches further comprising: using Organizationally Unique Identifiers (OUIs) or one or more other labels as further classification loss labels for the autoencoder [Chawla ¶0014-¶0015, ¶0022, and ¶0028-¶0029: the characteristic labels are used for classification loss for the autoencoder]. The same rationale applies as in claim 5.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 15 is rejected for the same reasons as set forth in claim 7. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892: References D-M.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453     






/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453